1 So. 3d 459 (2009)
STATE ex rel. William THURMAN
v.
STATE of Louisiana.
No. 2008-KH-0994.
Supreme Court of Louisiana.
February 13, 2009.
PER CURIAM.
Writ granted in part; otherwise denied; case remanded to the district court. As suggested in our earlier order, relator raised the issue of his entitlement to an out-of-time appeal within the time parameters established by La.C.Cr.P. art. 930.8(A), albeit not in the district court. State v. Thurman, 07-1986 (La.6/6/08), 983 So. 2d 915. Accordingly, neither the prescriptive period of art. 930.8(A) nor the discretionary procedural bar of La.C.Cr.P. art. 930.4(E) should operate to deprive relator of his constitutional right to appeal. The district court is thus ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So. 2d 336, 340 (La.1985) (out-of-time appeal may be appropriate in cases in which either "the defendant was not substantially notified at sentencing of his right to appeal or those in which the defense attorney was at fault in failing to file or perfect a timely appeal."). In all other respects the application is denied.